Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated February 7, 2008 To The Prospectus Dated December 31, 2007 For ING Frontier Variable Annuity Issued By ING USA Annuity and Life Insurance Company Through Separate Account B of ING USA Annuity and Life Insurance Company This supplement updates the current prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. The ING WisdomTree SM Global High-Yielding Equity Index Portfolio is a series of the ING Variable Portfolios, Inc. Please delete and replace all references to this portfolio in the prospectus as a portfolio of the ING Investors Trust accordingly. Frontier 148123 2/2008
